DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Iyatani (WO 2011/155594). 
With respect to claim 1, Yokota et al. disclose the claimed cutter device except that they are silent on the thickness of the round blade and they are silent on the inclusion of a controller for setting the rotation speed of the round blade. Yokota et al. disclose a cutter device comprising: 
a transport unit 32 for transporting a medium 24; 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
a fixed blade 90 provided along the width direction; and 
a controller, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move in a first direction (left in Fig. 4 of Yokota et al.) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move in the first direction is set by the controller to be  greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). 
Iyatani teaches a similar cutter device including a round blade 121 that has a thickness of  not less than 1.1 mm  or more than 1.2 mm (pg. 7 of the machine translation of Iyatani; Fig. 5). Iyatani further teaches a controller 125 for controlling the moving speed of the round blade 121 (pg. 5 and pg. 19 of the machine translation). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Iyatani with the cutter device disclosed by Yokota et al. because it is a simple substitution of one known element for another to obtain predictable results. That is substituting the round blade disclosed by Yokota et al. with the round blade taught by Iyatani simply gives the predictable results of a round blade that can trim a receipt at disclosed by Yokota or a backing sheet 16 as taught by Iyatani.
With respect to claim 6, Yokota et al. disclose the claimed printing apparatus except that they are silent on the thickness of the round blade. Yokota et al. disclose a printing apparatus comprising: 
a transport unit 32 for transporting a medium 24; 
a printing unit configured to perform printing on the medium 24 (“printing stations,” Yokota et al., col. 2, lines 51-53); 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
 and a fixed blade 90 provided along the width direction; and
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). 
Iyatani teaches a similar printing device including a round blade 121 that has a thickness of  not less than 1.1 mm  or more than 1.2 mm (pg. 7 of the machine translation of Iyatani; Fig. 5). Iyatani further teaches a controller 125 for controlling the moving speed of the round blade 121 (pg. 5 and pg. 19 of the machine translation). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Iyatani with the printing device disclosed by Yokota et al. because it is a simple substitution of one known element for another to obtain predictable results. That is substituting the round blade disclosed by Yokota et al. with the round blade taught by Iyatani simply gives the predictable results of a round blade that can trim a receipt at disclosed by Yokota or a backing sheet 16 as taught by Iyatani.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Asai (JP 2013-163233). 
With respect to claim 2, Yokota et al. disclose the claimed cutter device except that they are silent on the inclusion of a controller and they are silent on the rake angle of the round blade. Yokota et al. disclose a cutter device comprising: 
a transport unit 32 for transporting a medium 24; 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Asai teaches a similar cutter device including a round blade 50 that has a rake angle of 70 degrees (Asai, paragraph [0032], “the first blade edge angle θ1 is 40 degrees or more and 70 degrees or less,” Figs. 4(b) and 5). Furthermore, while Asai does not explicitly mention a controller, in a complex apparatus such as the one disclosed by Asai, including conveyance rollers 23, 27, a recording unit 15, and a cutting unit 16, a controller would inherently be required to coordinate the timing of each of these devices. Paragraph [0043] of Asai teaches that  the motor 41 is controlled to move the cutter carriage 45. In the combination of Yokota et al. and Asai, the speed at which the cutter carriage 45 is operated would therefore set the rotation speed of the round blade. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Asai with the cutting device disclosed by Yokota et al. for the advantage of reducing the risk of blade chip and reducing that amount of paper dust generated (Asai, paragraph [0034]). 
With respect to claim 3, Asai teaches that the thickness of the round blade 50 is not less than 1mm or more than 1.2 mm (Asai, paragraph [0031], “the circular blade 50 of this embodiment is, for example, a single-edged blade having a diameter of 30 mm and a plate thickness of 1.0 mm”). 
With respect to claim 7, Yokota et al. disclose the claimed printing apparatus except that they are silent on the inclusion of a controller and they are silent on the rake angle of the round blade. Yokota et al. disclose a printing apparatus comprising: 
a transport unit 32 for transporting a medium 24; 
a printing unit configured to perform printing on the medium 24 (“printing stations,” Yokota et al., col. 2, lines 51-53); 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
 and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). 
Asai teaches a similar cutter device including a round blade 50 that has a rake angle of 70 degrees (Asai, paragraph [0032], “the first blade edge angle θ1 is 40 degrees or more and 70 degrees or less,” Figs. 4(b) and 5). Furthermore, while Asai does not explicitly mention a controller, in a complex apparatus such as the one disclosed by Asai, including conveyance rollers 23, 27, a recording unit 15, and a cutting unit 16, a controller would inherently be required to coordinate the timing of each of these devices. Paragraph [0043] of Asai teaches that the motor 41 is controlled to move the cutter carriage 45. In the combination of Yokota et al. and Asai, the speed at which the cutter carriage 45 is operated would therefore set the rotation speed of the round blade. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Asai with the cutting device disclosed by Yokota et al. for the advantage of reducing the risk of blade chip and reducing that amount of paper dust generated (Asai, paragraph [0034]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Asai (JP 2013-163233), as applied to claim 1 above, and further in view of Ishikura (JP 2000-317882). 
With respect to claim 4 Yokota et al. in view of Asai disclose the claimed invention except for the thickness of the fixed blade being not less than 1mm. However, Ishikura teaches a cutting device including a movable blade 2 and a fixed blade 1 in which the fixed blade is 1.5 mm thick (see abstract of Ishikura). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ishikura with cutter device disclosed by Yokota et al. in view of Asai for the advantage of providing a strong fixed blade that can withstand the movement of the movable blade without warping or bending.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Asai (JP 2013-163233), as applied to claim 1 above, and further in view of JP 7-48395. 
With respect to claim 5, Yokota et al. in view of Feng et al. disclose the claimed cutter device except that they are silent on the rake angle of the fixed blade. However, JP 7-48395 teaches a similar cutter device including a round blade 1 and a fixed blade 2 in which the fixed blade has a rake angle of 80 degrees (page 2 of the machine translation of JP 7-48395 indicates a rake angle of 10 degrees. However, this angle is measured from the horizontal. Applicant defines the rake angle measured from the vertical which in this case would make the rake angle 80 degrees). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of JP 7-48395 with the cutter device disclosed by Yokota et al. in view of Asai for the advantage reducing the generation of chips and the like during cutting (JP 7-48395, page 1, lines 1-4 of the machine translation).

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive of any error in the above argument.
Applicant’s arguments regarding the Gomes Da Costa et al. reference have been persuasive and therefore this reference has been withdrawn from any rejection. 
With respect to claims 1 and 6, Applicant has amended the claim to recite a controller wherein “a rotational speed at which the round blade rotates . . . is set by the controller to be greater that a speed at which the round blade is cause to move in the first direction.” Iyatani is now cited to meet the round blade thickness limitation and for teaching a controller for setting the speed of the round blade. It is noted there that, paragraph [0040] of Applicant’s specification discloses CPU 31 for controlling round blade carriage motor 39. Paragraphs [0045]-[0046] indicates that the round blade 102 is rotated via transmission 111, 110, 109, pulleys 107, endless belt 109 and round blade carriage motor 39. Thus the CPU 31 is only indirectly responsible for setting the speed of the round blade. That is, the CPU 31 sets the speed of the round blade carriage motor which results in a particular speed of the round blade due to the gears and pulleys between the round blade carriage motor and the round blade. 
Yokota et al. works in a similar manner in that the motor 54 sets the speed of the round blade carriage 52 and a transmission between the motor 54 and the round blade 82 sets the specific speed of the round blade 82. Yokota et al. is silent on the inclusion of a controller for setting the speed of the round blade carriage 52. While Yokota et al. does not mention a controller it would appear likely that such a printer/cutter apparatus would include a controller in order to synchronize the timing of the multiple moving parts. However, it is recognized that it is not necessarily inherent. 
Asai is newly cited to teach the rake angle as claimed, and as mentioned in the above rejection, the complexity of the device of Asai is deemed to inherently require a controller. And as also outlined above, in the combination of Yokota et al. and Asai, the controller would indirectly control the rotational speed of the round blade as disclosed by Applicant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
November 1, 2022